     Case 1:16-cv-01817-AWI-BAM Document 40 Filed 04/29/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   RICKY RIVERA,                                    Case No. 1:16-cv-01817-AWI-BAM (PC)
12                     Plaintiff,                     ORDER TO SHOW CAUSE WHY
                                                      DEFENDANT CHAPOLEUN SHOULD NOT
13          v.                                        BE DISMISSED FROM THIS ACTION FOR
                                                      FAILURE TO PROVIDE SUFFICIENT
14   DAVEY, et al.,                                   INFORMATION TO EFFECTUATE
                                                      SERVICE
15                     Defendants.
                                                      (ECF No. 39)
16
                                                      THIRTY (30) DAY DEADLINE
17

18   I.     Introduction

19          Plaintiff Ricky Rivera (“Plaintiff”) is a state prisoner proceeding pro se and in forma

20   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action proceeds on

21   Plaintiff’s second amended complaint against Defendants Robicheaux, Chapoleun, and Crain for

22   violations of the Free Exercise Clause of the First Amendment and against Defendant Davey for a

23   deficient policy that violates the Free Exercise Clause of the First Amendment.

24   II.    Service by the United States Marshal

25          On March 17, 2020, the Court issued an order directing the United States Marshals

26   Service to initiate service of process in this action upon Defendants Robicheaux, Chapoleun,

27   Crain, and Davey. (ECF No. 35.) On April 24, 2020, the United States Marshals Service filed a

28   return of service unexecuted as to Defendant Chapoleun. (ECF No. 39.)
                                                     1
     Case 1:16-cv-01817-AWI-BAM Document 40 Filed 04/29/20 Page 2 of 3

 1          Federal Rule of Civil Procedure 4(m) provides as follows:

 2          If a defendant is not served within 120 days after the complaint is filed, the
            court—on motion or on its own after notice to the plaintiff—must dismiss the
 3
            action without prejudice against that defendant or order that service be made
 4          within a specified time. But if the plaintiff shows good cause for the failure, the
            court must extend the time for service for an appropriate period.
 5

 6   Fed.R.Civ.P. 4(m).

 7          In cases involving a plaintiff proceeding in forma pauperis, the Marshal, upon order of the

 8   court, shall serve the summons and the complaint. Fed. R. Civ. P. 4(c)(3). “[A]n incarcerated pro

 9   se plaintiff proceeding in forma pauperis is entitled to rely on the U.S. Marshal for service of the

10   summons and complaint, and . . . should not be penalized by having his or her action dismissed

11   for failure to effect service where the U.S. Marshal or the court clerk has failed to perform the

12   duties required of each of them . . . .” Puett v. Blandford, 912 F.2d 270, 275 (9th Cir. 1990). “So

13   long as the prisoner has furnished the information necessary to identify the defendant, the

14   marshal’s failure to effect service is ‘automatically good cause . . . .’” Walker v. Sumner, 14 F.3d

15   1415, 1422 (9th Cir. 1994), abrogated on other grounds by Sandin v. Connor, 515 U.S. 472, 115

16   (1995). However, where a pro se plaintiff fails to provide the Marshal with accurate and

17   sufficient information to effect service of the summons and complaint, the Court’s sua sponte

18   dismissal of the unserved defendant is appropriate. Walker, 14 F.3d at 1421–22.

19          Here, the U.S. Marshal attempted to serve Defendant Chapoleun with the information that

20   Plaintiff provided. However, the Marshal was informed of the following by the Litigation

21   Coordinator at CSP-Corcoran that the Chaplin at the time of the events alleged in the complaint

22   was Matthew Vannissery. He resigned on April 24, 2016, and he is no longer employed at CSP-

23   Corcoran. The Community Resource Manager at CSP-Corcoran indicated that the last she heard,

24   Mr. Vannissery was returning to his country. CSP-Corcoran therefore would not accept service

25   and had no forwarding address to provide. (ECF No. 39.) Plaintiff therefore has not provided

26   sufficient information to identify and locate Defendant Chapoleun—possibly Defendant

27   Vannissery—for service of process. If Plaintiff is unable to provide the Marshal with the

28   necessary information to identify and locate this defendant, Defendant Chapoleun shall be
                                                       2
     Case 1:16-cv-01817-AWI-BAM Document 40 Filed 04/29/20 Page 3 of 3

 1   dismissed from this action, without prejudice. Pursuant to Rule 4(m), the Court will provide

 2   Plaintiff with the opportunity to show cause why Defendant Chapoleun should not be dismissed

 3   from the action at this time.

 4   III.      Conclusion and Order

 5             Based on the foregoing, it is HEREBY ORDERED that:

 6          1. Within thirty (30) days from the date of service of this order, Plaintiff shall show cause

 7             why Defendant SMV Chapoleun should not be dismissed from this action; and

 8          2. The failure to respond to this order or the failure to show cause will result in the

 9             dismissal of Defendant Chapoleun from this action due to Plaintiff’s failure to serve

10             process pursuant to Federal Rule of Civil Procedure 4(m).

11
     IT IS SO ORDERED.
12

13          Dated:    April 29, 2020                             /s/ Barbara   A. McAuliffe            _
                                                             UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         3
